F*




        RECEIVED

          APR 1 5 2019
        COURT CF APPEALS
     SECOND DISTRICT OF TEXAS
       DEBRASPISAK, CLERK




                                  STATE'S EXHIBIT NO. 3

                                        Large photograph




                           (Original on file with the District Clerk's Office)
       STATE'S EXHIBIT NO. 4

             Large photograph




(Original on file with the District Clerk's Office)
J




           STATE'S EXHIBIT NO. 5

                 Large photograph




    (Original on file with the District Clerk's Office)